    Case: 1:21-cv-00401-MRB Doc #: 12 Filed: 08/11/21 Page: 1 of 4 PAGEID #: 40




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

TRILLER FIGHT CLUB II, LLC,                      )    CASE NO: 1:21-cv-00401-MRB
                                                 )
               Plaintiff                         )    JUDGE MICHAEL R. BARRETT
                                                 )
       vs.                                       )
                                                 )    PLAINTIFF’S RESPONSE TO ORDER
 JERREN SWORDS,                                  )    TO SHOW CAUSE [ECF No. 10]
                                                 )
               Defendant                         )


       Plaintiff Triller Fight Club II LLC (“Plaintiff” or “Fight Club”) hereby files this Response

to the Court’s Order to Show Cause dated August 5, 2021 (ECF No. 10), and, for the reasons stated

herein, respectfully requests the Court not dismiss this action.

       1.      Fight Club is the copyright owner and publisher of the April 17, 2021, broadcast of

the “Jake Paul vs. Ben Askren” boxing event, including all undercard bouts and the entire

television broadcast, exhibited on a pay-per-view basis via closed circuit television and via

encrypted satellite signal (hereinafter referred to as the “Broadcast”). Plaintiff’s copyright in the

Broadcast bears Registration Number PA 2-290-040, became effective on April 30, 2021, and was

decided on May 4, 2021.

       2.      At or about the time the Broadcast was first exhibited, Fight Club became aware

that a number of individuals had “pirated” the Broadcast—or viewed the Broadcast, in full or in

part, without paying Fight Club the required pay-per-view fee—in violation of Fight Club’s

copyright rights.

       3.      Defendant Jerren Swords (“Defendant” or “Swords”) admitted that he watched the

Broadcast without paying Fight Club the required pay-per-view fee. Accordingly, on June 11,
    Case: 1:21-cv-00401-MRB Doc #: 12 Filed: 08/11/21 Page: 2 of 4 PAGEID #: 41




2021, Fight Club initiated this action by filing a complaint against Mr. Swords (the “Complaint”).

(ECF No. 1.)

        4.     On June 14, 2021, Fight Club personally served Mr. Swords with the Complaint

and summons. (ECF No. 6.) Shortly thereafter, on June 28, 2021, a man identifying himself as

Mr. Swords’ father contacted counsel for Fight Club to discuss the Complaint.

        5.     On July 9, 2021, counsel for Fight Club sent Mr. Swords a letter informing him that

a man identifying himself as Mr. Swords’ father had contacted counsel for Fight Club. In the

letter, Fight Club asked that Mr. Swords advise counsel for Fight Club, in writing, whether he

intended to retain counsel in this matter, or whether he consented to counsel for Fight Club’s

continued direct communication with Mr. Swords and/or his father concerning this matter. A true

and correct copy of the aforementioned letter is attached hereto as Exhibit A.

        6.     To date, Fight Club has received no response to the aforementioned letter, and thus,

Fight Club has now requested entry of default against Mr. Swords. (ECF No. 11.) Once default

is entered by the Clerk, Fight Club will file a motion for default judgment, if necessary.

        7.     In light of the foregoing, Fight Club respectfully requests that the Court not dismiss

this action.


                                              /s/ Robert E. Chudakoff
                                              Robert E. Chudakoff (OH 0038594), Trial Attorney
                                              Paul J. Linden (OH 0083699)
                                              ULMER & BERNE LLP
                                              Skylight Office Tower
                                              1660 W. 2nd Street – Suite 1100
                                              Cleveland, Ohio 44113-1448
                                              Tel: (216) 583-7000
                                              Fax: (216) 583-7001
                                              rchudakoff@ulmer.com
                                              plinden@ulmer.com

                                                      and



                                                 2
Case: 1:21-cv-00401-MRB Doc #: 12 Filed: 08/11/21 Page: 3 of 4 PAGEID #: 42




                                  Farhad Novian (CA 118129)
                                  Michael O’Brien (CA 277244)
                                  Alexander Brendon Gura (CA 305096)
                                    (all admitted pro hac vice)
                                  NOVIAN & NOVIAN, LLP
                                  1801 Century Park East, Suite 1201
                                  Los Angeles, California 90067
                                  Tel: (310) 553-1222
                                  Fax : (310) 553-0222
                                  farhad@novianlaw.com
                                  gura@novianlaw.com
                                  michaelo@novianlaw.com

                                  Attorneys for Plaintiff
                                  Triller Fight Club II, LLC




                                     3
    Case: 1:21-cv-00401-MRB Doc #: 12 Filed: 08/11/21 Page: 4 of 4 PAGEID #: 43




                                  CERTIFICATE OF SERVICE

               I hereby certify that on August 11, 2021, the foregoing Plaintiff’s Response to

Order to Show Cause was electronically filed. Notice of this filing will be sent to counsel of record

for all parties by operation of the Court’s Electronic Case Filing system. Parties and their counsel

may access this filing through the Court’s Electronic Case Filing System. A copy was sent the

same date by regular U.S. mail, postage prepaid, to the following unrepresented party:

         Jerren Swords, Defendant
         231 Nauvoo Pond Creek Road
         West Portsmouth, Ohio 45663




                                              /s/ Robert E. Chudakoff
                                              Robert E. Chudakoff (OH 0038594)
                                              ULMER & BERNE LLP

                                              Trial Attorney for Plaintiff
                                              Triller Fight Club II LLC




                                                 4
